Case: 2:19-cv-02425-MHW-MRM Doc #: 53 Filed: 11/16/20 Page: 1 of 2 PAGEID #: 351




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

MILOUS BROWN,

                               Plaintiff,             :       Case No. 2:19-cv-2425

                                                              District Judge Michael H. Watson
       -   vs   -                                             Magistrate Judge Michael R. Merz

DAVID GRAY, WARDEN,
 Belmont Correctional Institution, et al.,

                               Defendants.            :



                                DECISION AND ORDER


        This prisoner civil rights case, brought pro se by Plaintiff Milous Brown pursuant to 42

U.S.C. § 1983, was recently transferred to the undersigned and is before the Court on a number of

pending motions.

       First of all, Plaintiff Brown has filed a Motion to Compel Discovery (ECF No. 46) which

seeks to compel the production of certain documents but which neither lists the documents in

question nor attaches any request for production allegedly served on Defendants’ counsel. The

Motion to Compel is therefore DENIED.

       Second, Plaintiff has moved for a spoliation hearing (ECF No. 47). In it he references

several attachments which allegedly support his request. However, the Motion has no attachments

at all and is therefore denied without prejudice to its renewal if properly supported.




                                                 1
Case: 2:19-cv-02425-MHW-MRM Doc #: 53 Filed: 11/16/20 Page: 2 of 2 PAGEID #: 352




       Finally, Plaintiff has moved for appointment of counsel, citing as authority 28 U.S.C. §

1915(e)(1)(ECF No. 44).

       Persons pursuing civil litigation in federal court do not have a right, either constitutional

or statutory, to the appointment of counsel. Appointment of counsel in a civil case is not a

constitutional right. Mekdeci v. Merrell National Laboratories, 711 F.2d 1510, 1522, n. 19 (11th

Cir. 1983). Undoubtedly representation by counsel is very useful in such litigation, both to

plaintiffs and to the courts. However, Congress has not provided funds for compensation of

attorneys in those situations and the Supreme Court has forbidden compelling counsel to accept

appointment. Mallard v. U.S. Dist. Court, S.D. Iowa, 490 U.S. 296 (1989). While the Court may

appoint counsel under the Criminal Justice Act in habeas corpus cases and must do so when those

cases involved the death penalty or require an evidentiary hearing, that statute does not apply to

prisoner cases under 42 U.S.C. § 1983. § 1915(e)(1) does not provide authority for appointment

of counsel, but merely codifies the authority of a District Court to ask an attorney to represent a

plaintiff. The Motion for Appointment of Counsel is DENIED.



November 16, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                                                2
